People v Toussaint (2017 NY Slip Op 07644)





People v Toussaint


2017 NY Slip Op 07644


Decided on November 2, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 2, 2017

107804

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vDENIS TOUSSAINT, Appellant.

Calendar Date: September 19, 2017

Before: Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.


G. Scott Walling, Queensbury, for appellant.
Joel E. Abelove, District Attorney, Troy (Vincent J. O'Neill of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Rensselaer County (Young, J.), rendered February 24, 2015, convicting defendant upon his plea of guilty of the crimes of criminal possession of a weapon in the second degree and assault in the second degree.
In satisfaction of two indictments and other potential charges against him, defendant pleaded guilty to criminal possession of a weapon in the second degree and assault in the second degree and waived his right to appeal. County Court thereafter sentenced defendant, in accordance with the terms of the plea agreement, to an aggregate prison term of seven years to be followed by three years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of counsel's brief and the record, we agree. The judgment is therefore affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.